Lawson Cloninger, Judge, dissenting. I respectfully dissent from the majority because I do not believe it is in the best interests of the child to remain in the appellee’s custody. The chancellor found that appellant has remarried and appears to have a very stable marriage; that appellant attends church regularly and takes Chad with him; that he has conscientiously supported Chad in the past; that he loves Chad and treats him well; and that he could adequately care for Chad. Although the chancellor also found that appellee loves and treats Chad well, he stated that he thought her living arrangements were “wrong”, that they failed to set a good example for Chad and that society in general would find them to be “immoral”. Based on these findings, it seems apparent that appellee has not been providing a stable home environment or a sense of moral values for Chad and that appellant can do so immediately. Therefore, I think the court’s decision is clearly contrary to the preponderance of the evidence. Furthermore, I feel that the majority’s decision is inconsistent with existing case law. Less than one year ago, this court decided Scherm v. Scherm, 12 Ark. App. 207, 671 S.W.2d 224 (1984). In that case, the evidence tended to show that the mother, who was the custodial parent, had had relationships with three men since her divorce, that the children had had contact with at least two of these men, and that she entertained overnight male visitors when her children were at home. The chancellor found that the evidence was not sufficient to warrant a change of custody, but this court reversed. We stated: [T]he chancellor recognized the precarious situation in which the children have been placed. Aside from any moral argument, appellee has had a relationship with three men since her divorce, and the children have experienced contact with at least two of them. Appellee’s amenability to having men in the house on a regular, overnight basis provides the children with an impermanent, unstable situation. Appellee’s actions during the two years preceding this action have been neither wholesome nor in the best interests of her children. Id. at 210. In the instant case, the chancellor recognized and the evidence showed that appellee is providing essentially the same type of unstable atmosphere for Chad which was the basis for our reversal in Scherm. The majority attempts to factually distinguish Scherm because there, allegations were also made that the mother failed to properly clothe and care for her children. Here, there were no such allegations made. I fail to see the validity of this distinction. We clearly based our reversal of the chancellor in Scherm on the ground that the mother’s “romantic” lifestyle was not in the best interests of the children. In any event, while I would agree that a child’s physical well-being is vitally important, it is my opinion that the development of his moral values is equally important. If this area of a child’s upbringing is neglected, then he is not being “cared for properly.” I think the evidence indicates that appellant’s home environment would not only serve Chad’s physical needs but is better suited to give him a sense of moral values. Finally, I agree with appellant that the court’s order is one which will be difficult, if not impossible, to enforce. The trial judge in Scherm, supra, ordered the mother not to permit any man romantically involved with her to stay overnight at her residence while the children were there. This court disapproved of the order, stating that “such an order places the court and the appellant in a position to continuously monitor appellee’s conduct. . . ."Id. at 210. The same is true of the order in the instant case. I would reverse the chancellor’s decision and award custody to appellant.